Citation Nr: 1715970	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-63 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of Dependency and Indemnity Compensation (DIC), VA death pension benefits and/or accrued benefits.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1952 to September 1957 and from November 1961 to February 1964.  He died in December 2015.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2016 determination of the Department of Veterans Affairs (VA) Regional Office and Pension maintenance Center in St. Paul, Minnesota.  The record currently reveals that the appellant is representing herself in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the appellant initially declined a hearing before the Board.  See December 2016 VA Form 9.  However, in January 2017, the appellant submitted a second substantive appeal indicating that she desires a Travel Board hearing to be conducted at her local Regional Office.  See January 2017 VA Form 9.  As the appellant's requested hearing has not yet been conducted, this issue should be remanded to schedule the appellant for a Travel Board hearing per her request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2016).  The substantive appeal reveals she currently lives in Los Angeles, California.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Travel Board hearing per her request (at the appropriate RO as she appears to live in Los Angeles).  Appropriate notification should be given to the appellant and such notification should be documented and associated with the claims folder

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

